Title: To James Madison from the Republican Meeting of Washington County, Maryland, 6 March 1809 (Abstract)
From: Republican Meeting of Washington County
To: Madison, James


6 March 1809, Hager’s Town. The “republican Citizens” of Washington County met at the courthouse on 4 Mar. to celebrate the eighth anniversary of the day when “correct principles” triumphed over “a party, whose obnoxious measures whilst in power deservedly lost them the confidence of the people; and also to celebrate this day, upon which Jas. Maddison is exalted to the presidential chair.” A committee was appointed to prepare resolutions, and their report was soon made to the assembly, where it passed unanimously. Among the eleven resolutions is a commendation for “our beloved citizen Thomas Jefferson … for his wise, peaceable and economical administration of the Government.” Another states “that although we deprecate War as a great national evil, yet we do beleive the time is near at hand, when it will be necessary to resort to War, in order to avoid the greater evil—of submission to the mandates of foreign Despots.” Other resolutions praise the purposes of the Embargo, pledge support to the new administration, condemn Federalists “who by their conversations and publications, are continually exciting the good people of these United States against our wise and patriotic administration,” and express a belief that many Federalists “wish to See a Monarchy established upon the ruins of our free and excellent constitution.”
